Citation Nr: 9909516	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  94-25 772	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for eye disability.

2.  Entitlement to service connection for periodontal 
disease, for the purpose of obtaining outpatient dental 
treatment.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1972 and from January 1976 to March 1992.  The case 
was remanded by the Board of Veterans' Appeals (Board) in May 
1996 to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, for additional development, 
to include adjudication by the RO of the raised issue of 
entitlement to service connection for rheumatoid arthritis, 
to include of rheumatoid arthritis of the shoulders, elbows, 
and ankles.  Since this raised issue was not adjudicated by 
the RO, it is again referred to the RO for appropriate 
action.

A May 1997 rating decision granted an evaluation of 10 
percent for bronchitis, effective April 1, 1992, and an 
evaluation of 30 percent, effective October 7, 1996.  The 
veteran indicated in a June 1997 Appeal Response that he was 
satisfied with these evaluations for bronchitis and that he 
accepted the 10 percent evaluation assigned to his service-
connected degenerative arthralgia of the hands and knees.  
Consequently, the issues of entitlement to increased 
evaluations for bronchitis and for degenerative arthralgia of 
the hands and knees are considered withdrawn.  Although the 
veteran's representative, in a November 1998 statement, 
contends that the issue of entitlement to an increased 
evaluation for bronchitis should be remanded to the RO to 
determine whether the new or old diagnostic criteria for 
bronchitis are more favorable to the veteran, it is not clear 
from the record whether this representative was aware of the 
veteran's withdrawal of this issue in June 1997.  The Board 
notes that, if the veteran desires to pursue the issue of 
entitlement to an evaluation in excess of 30 percent for 
bronchitis, he should so inform the RO, which should then 
issue a statement of the case on the issue of the timeliness 
of the veteran's substantive appeal on this issue.

FINDINGS OF FACT

1.  The veteran's claim for service connection for eye 
disability is not plausible.

2.  The veteran's service medical records show that he 
received appropriate dental treatment less than 90 days prior 
to his final separation from active service.

3.  The veteran's final DD Form 214 specifies that he was 
provided a complete dental examination and all appropriate 
dental services and treatment within 90 days prior to such 
service separation.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for eye disability.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim for service connection for periodontal disease, 
for the purpose of obtaining outpatient dental treatment, is 
without legal merit.  38 U.S.C.A. §§ 1712(b)(1)(B), 5107 
(West 1991); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records reveal that his 
uncorrected distant vision on enlistment examination in June 
1968 was 20/20, bilaterally.  He indicated on his June 1968 
medical history report that he was farsighted and wore 
glasses.  He complained in June 1972 of itching in his eyes 
for the past three days; no diagnosis was given.  It was 
noted on discharge from his first tour of duty in August 1972 
that uncorrected visual acuity was 20/20, bilaterally. 

The veteran indicated on his January 1976 medical history 
report for his secondary period of service that he did not 
have any eye trouble; it was noted that he wore glasses for 
myopia.  Physical examination in June 1976 did not reveal any 
eye disability; uncorrected distant visual acuity was 20/20, 
bilaterally.  Hyperopia was noted on eye examination in June 
1977.  Uncorrected visual acuity in November 1977 was 20/20 
on the right and 20/25 on the left.  The impression in 
October 1980 was hyperopia.  

It was reported in November 1981 that the veteran complained 
of headaches over his left eye, possibly due to the 
difference in visual acuity between his eyes.  It was noted 
in November 1983 that the veteran had glasses but was not 
wearing them because he was unhappy with the prescription.  
He complained in February 1984 of a chemical irritation in 
both eyes.  Uncorrected near vision on annual examination in 
January 1988 was 20/30 on the right and 20/50 on the left; 
uncorrected distant visual acuity was 20/20, bilaterally.  
His eyes were noted to be normal on examination in January 
1988.  On eye examination in January 1989, the examiner's 
impressions included latent symptomatic hyperopia in both 
eyes, good binocularity, and needs near correction/optional 
distance correction. 

Dental records for September 1989 reveal that the veteran had 
had root planing and scaling treatment due to the 
accumulation of calculus, rough root surfaces, and 
generalized moderate pocket depths of 4-5 mm throughout his 
mouth and that his maintenance treatment was to consist of a 
periodontal cleaning every 3 months until his condition had 
stabilized.  It was noted in January 1991 that the veteran 
was in the maintenance phase of his dental treatment.  It was 
reported in October 1991 that he needed to continue 
periodontal prophylaxis treatment every three months in order 
to maintain a stabilized condition, with the next prophylaxis 
scheduled for January 1992.  An annual dental diagnosis and 
treatment record for January 1992 reveals that the veteran 
had moderate gingivitis, some calculus, and mild 
periodontitis; he underwent prophylaxis and scaling.  On his 
discharge medical history report in January 1992, the veteran 
noted that he did not have any eye trouble.  On final service 
discharge examination in January 1992, the veteran's eyes 
were normal and his corrected distant visual acuity was 
20/25, bilaterally; near vision was 20/200, bilaterally, 
corrected to 20/30 on the right and 20/40 on the left.  It is 
noted in item #17 on the veteran's DD Form 214 that he was 
provided complete dental examination and all appropriate 
dental services and treatment within 90 days prior to final 
service separation.

On VA examination in April 1992, visual acuity was 20/20-3 on 
the right and 20/20- on the left.  A nevus in the right eye 
was noted.  The diagnoses were decreased visual acuity 
secondary to hyperopia; and nevus, not elevated.

VA dental records for May and October 1993 reveal that the 
veteran had treatable periodontitis with bone loss in May and 
moderate periodontitis with hard and soft recession in 
October.  It was also noted in October that he had a number 
of missing teeth, some of which were replaceable and some of 
which were not.

The veteran testified at a personal hearing before the 
undersigned sitting at the RO in September 1993 that he could 
not see out of his left eye as a result of service related 
eye problems and that he had had periodontal disease since 
service, for which he required outpatient dental treatment.

VA outpatient records from November 1993 to February 1996 
reveal that corrected visual acuity in November 1993 was 
20/20 on the right and 20/20-1 on the left.  Choroidal nevus 
of the right eye, small and flat; presbyopia; and blepharitis 
were diagnosed.  Myopia was noted in May 1994.  Subsequent 
outpatient records continue to note choroidal nevus on the 
right and refractive error.

According to a June 1994 examination report from Michael R. 
Britt, D.D.S., the veteran was seen for examination and 
emergency treatment for an abscessed tooth; otherwise his 
general periodontal condition was good.  Gerald J. Grossman, 
D.D.S., indicated in a June 1996 statement, which was 
accompanied by treatment records from 1993 to 1995, that the 
veteran had a history of periodontal problems.

On VA visual examination in November 1996, the veteran said 
that he had been told in the past that he had a "freckle" 
in both eyes and chronic eyelid infection.  Uncorrected 
distant visual acuity was 20/80-2 on the right and 20/200 on 
the left, corrected to 20/20 on the right and 20/20-1 on the 
left; uncorrected near visual acuity was 20/200-3 on the 
right and 20/400 on the left, corrected to 20/20-3 on the 
right and 20/20-5 on the left.  There was no visual field 
defect.  A choroidal nevus on the right and a pigmented 
lesion on the left were noted on examination.  The diagnosis 
was normal eye examination except for a choroidal nevus on 
the right and a pigmented lesion on the left.  The examiner 
concluded that the choroidal nevus was unrelated to his 
service eye condition and the veteran did not have an eye 
disability.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals before March 
1, 1999, hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet.App. 136 (1994); 
Grottveit v. Brown, 5 Vet.App. 91, 92 (1993); Tirpak v. 
Derwinski, 2 Vet.App. 609, 610-11 (1992).  A well-grounded 
claim is a plausible claim, that is, a claim which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  The Court has stated 
that the quality and quantity of evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit at 92-93.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Id.

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of both a 
current disability and evidence of a relationship between 
that disability and an injury or disease incurred in service 
or some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992); Cuevas v. Principi, 3 
Vet.App. 542, 548 (1992).

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  Refractive error of the 
eye is not a disease or injury within the meaning of 
applicable legislation providing compensation benefits.  
38 C.F.R. § 3.303(c) (1998).

Service medical records show only that the veteran was found 
to have refractive error.  Although acquired eye disorders 
have been found since the veteran's discharge from service, 
there is no medical evidence suggesting that any current 
acquired eye disorder is etiologically related to service.  
Moreover, the November 1996 examiner stated that the 
choroidal nevus of the veteran's right eye was unrelated to 
his eye condition in service.  Since there is no competent 
evidence of eye "injury or disease" in service and there is 
no competent evidence linking any current eye disability to a 
service injury or disease, the Board must conclude that the 
veteran's claim for service connection for eye disability is 
not well grounded.

With respect to the veteran's claim for service connection 
for periodontal disease, for the purpose of obtaining 
outpatient dental treatment, the Board notes that his DD Form 
214 for his final period of service, evidencing his 
retirement from active service on March 31, 1992, indicates 
in item #17 that he was provided complete dental examination 
and all appropriate dental services and treatment within 90 
days prior to his separation from service. 

Those having a service-connected noncompensable dental 
condition or disability shall be furnished VA outpatient 
dental services and treatment, and related dental appliances, 
under certain circumstances, including that the veteran's 
certificate of discharge or release from active duty does not 
bear a certification that the veteran was provided, within 
the 90-day period immediately before the date of such 
discharge or release, a complete dental examination 
(including dental X-rays) and all appropriate dental services 
and treatment indicated by the examination to be needed.  38 
U.S.C.A.§ 1712(b)(1)(B).

The veteran's DD Form 214 bears a specific certification (in 
item #17 thereof) that he was provided, within the 90-day 
period immediately before his release from active duty, all 
appropriate dental services and treatment, and the dental 
records themselves show that he was scheduled for and did 
receive prophylactic dental treatment in January 1992, which 
is less than 90 days prior to his final separation from 
active service in March 1992.  The pertinent facts in this 
case are not in dispute, and the law is dispositive.  
Therefore, the veteran's claim must be denied because of the 
absence of legal merit.  See Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994). 


ORDER

Entitlement to service connection for eye disability is 
denied.

Entitlement to service connection for periodontal disease, 
for the purpose of obtaining outpatient dental treatment, is 
denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

- 2 -


- 1 -


